DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments were received on 12/10/2020.  Claims 1-30 are pending where claims 1-30 were previously presented.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The independent claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The applicant amended the claim limitations to recite that the annotations are persistently stored as a data object for a data model together in one table for a self-referential database.  The paragraph on page 24 starting at line 22 briefly mentions that the data models can be stored in the self-referential database; however, on page 26 the paragraph starting at line 3 discusses the annotations being stored in an annotation table.  There does not appear to be any discussion on how the annotation table is combined with the data model table (i.e. one table for self-referential database).  Further, claim 7 indicates the annotations are stored in a table that appears to be a separate table from the previously cited table which supports the above described sections in applicant’s specification.  The respective concepts are discussed separately and therefore it appears that the claim limitations recite claim limitations drawn to new matter.  

Claims 1-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable The applicant amended the claim limitations to recite that the annotations are persistently stored as a data object for a data model together in one table for a self-referential database.  The paragraph on page 24 starting at line 22 briefly mentions that the data models can be stored in the self-referential database; however, on page 26 the paragraph starting at line 3 discusses the annotations being stored in an annotation table.  There does not appear to be any discussion on how the annotation table is combined with the data model table (i.e. one table for self-referential database).  Further, claim 7 indicates the annotations are stored in a table that appears to be a separate table from the previously cited table which supports the above described sections in applicant’s specification.  The drawings illustrate a separate table for annotations and claims even indicate particular fields for the annotations; it is unclear from applicant’s specification how the annotations from the annotation table are combined into the data model in a self-referential table.  Accordingly, in view of the respective concepts being discussed separately with no overlap of how they are stored together in one table for a self-referential database, it appears that the claim limitations recite claim limitations that do not appear to be enabled.  

The respective dependent claims inherit the same deficiencies as the parent claim and thus are rejected for similar reasons as discussed above.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mui et al [US 8,667,385] in view of Dettinger et al [US 2005/0038788 A1], Schepis et al [US 9,268,964], Purpus [US 9,384,511] (from IDS), Kuntz et al [US 2005/0037326 A1], and McLachlan et al [US 2013/0201193 A1].
With regard to claim 1, Mui teaches a method for managing annotations over a network, wherein execution of instructions by one or more processors performs actions of the method, comprising; instantiating an annotation engine to perform actions, including: receiving associations of one or more annotations with one or more data object, wherein an association and an annotation for each data object is persistently stored (see col 12, lines 22-63; users are able to receive associations between an annotation and data objects where those annotations and their associations are persistently stored);
determining annotation metadata associated with each stored annotation, wherein the annotation metadata includes information including one or more types of visualizations that is approved for use with the annotation and the data object value that is associated with the annotation (see col 7, lines 24-48 and col 6, lines 60-64; additional information can be associated with the annotation including one or more types of visualizations/graphs that the annotation is associated with).
Mui does not appear to explicitly teach receiving associations of one or more annotations with one or more data object values, is persistently stored as a data object for a data model together in one table for a self-referential database, wherein a graph structure for the data model is presented in the one table to reduce an amount of processing resources employed to perform one or more queries for the one or more data object values, and wherein the graph structure is a representation of a directed acyclic graph that includes each data object of the data model represented as a node and each allocation rule of the data model represented as an edge in the one table of the referential database; and for one or more locations in the one or more types of 
Dettinger teaches receiving associations of one or more annotations with one or more data object values (see paragraphs [0032] and [0053]; the system associates annotations with data object values where the annotations are persistently stored in a central repository).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the annotation and visualization system of Mui by implementing means to allow for the annotation to be associated with a data object value as taught by Dettinger in order to allow the annotation creator to be able to specify what the annotation is for such as a particular cell in the table thus allowing the annotation to be associated with specific data versus generalized time periods thereby increasing the usefulness of the annotation by being associated and shown in visualizations associated with the respective data of the cell.
Mui in view of Dettinger teach wherein the pin information is pinned to coordinates of the location in the one or more types of visualizations (see Mui, col 12, lines 22-63; col 7, lines 24-48 and col 6, lines 60-64; see Dettinger, paragraphs [0032] and [0053]; the annotations can be associated with particular cells of multidimensional information where the annotation can be associated with a data object value plus time information),
wherein the pin information is provided to the one or more other visualizations that reference the at least one data object value associated with the pinned coordinates of the location (see Mui, Figures 7B and 7C; see col 10, lines 23-57; see Dettinger, paragraphs [0032] and [0053]; the annotation information indicated with an annotation 
instantiating a visualization engine to perform actions, including: when a type of visualization is selected for display that employs one or more data object values that are associated with the one or more annotations, receiving the annotation metadata from the annotation engine; when the annotation metadata affirms use of the one or more annotations associated with the one or more data object values that are employed by the selected type of visualization, including one or more annotation indicators in the selected visualization; employing a selection of the annotation indicator at a location in the selected visualization to enable access to the one or more annotations associated with the one or more data object values based on the pin information associated with the location in the selected visualization (see Dettinger, paragraph [0045]; see Mui, col 10, lines 23-39; see col 7, lines 24-48 and col 6, lines 60-64; the system can display a type of visualization that employs particular data object values and the system can determine from the annotation metadata if the annotation is associated and permitted to be viewed for the selected visualization type where the system will provide annotation indicators in the visualization to allow a user access to the annotations).
Mui in view of Dettinger do not appear to explicitly teach is persistently stored as a data object for a data model together in one table for a self-referential database, wherein a graph structure for the data model is presented in the one table to reduce an amount of processing resources employed to perform one or more queries for the one or more data object values, and wherein the graph structure is a representation of a directed acyclic graph that includes each data object of the data model represented as a 
McLachlan teaches a data model; wherein the graph structure is a representation of a directed acyclic graph that includes each data object of the data model represented as a node and each allocation rule of the data model represented as an edge (see Figure 16A and paragraphs [0117]-[0120]; the system can make use of a graph based representation of financial allocation rules for managing accounting or budgeting future expenses where the underlying data may be objects/tables that have allocation rules to help a user from manually entering in all the data themselves and how costs flow from one object to another).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the backend database of Mui in view of Dettinger by being usable by systems that relate to data models and 
Mui in view of Dettinger and McLachlan do not appear to explicitly teach is persistently stored as a data object for a data model together in one table for a self-referential database, wherein a graph structure for the data model is presented in the one table to reduce an amount of processing resources employed to perform one or more queries for the one or more data object values, and each data object of the data model represented as a node and each allocation rule of the data model represented as an edge in the one table of the referential database; and for one or more locations in the one or more types of visualizations, providing separate pin information that includes an association of a level of granularity for displaying at least one annotation that is associated with at least one data object value at a location in the one or more types of visualizations, and employing geolocation information provided by a global positioning system (GPS) device to modify one or more features that are provided to improve understanding of the visualization and one or more of databases, user interfaces, internal processes, file systems, data models, or reports based on a location of a client 
Kuntz teaches is persistently stored as a data object for a data model together in one table for a self-referential database, wherein a graph structure for the data model is presented in the one table (see Figure 9 and paragraph [0070]; a single, self-referential table is utilized to store the information from the tree/graph structure).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the backend database of Mui in view of Dettinger and McLachlan by utilizing a single, self-referential database table as taught by Kuntz in order to for easy, one-stop access to any and all annotation data regardless of the graph/view that the annotation is mostly associated with thus allowing for easy retrieval of any annotation, especially annotations that are shared with other users.
Mui in view of Dettinger, McLachlan, and Kuntz teach is persistently stored as a data object for a data model together in one table for a self-referential database, wherein a graph structure for the data model is presented in the one table to reduce an amount of processing resources employed to perform one or more queries for the one or more data object values, and each data object of the data model represented as a node and each allocation rule of the data model represented as an edge in the one table of the referential database (see Kuntz, paragraph [0070]; see Mui, col 12, lines 55-63; see McLachlan, Figure 16A and paragraphs [0117]-[0120]; the annotations can be stored in the backend database that can store the information in a single, self-referential 
Mui in view of Dettinger, McLachlan, and Kuntz do not appear to explicitly teach for one or more locations in the one or more types of visualizations, providing separate pin information that includes an association of a level of granularity for displaying at least one annotation that is associated with at least one data object value at a location in the one or more types of visualizations, and employing geolocation information provided by a global positioning system (GPS) device to modify one or more features that are provided to improve understanding of the visualization and one or more of databases, user interfaces, internal processes, file systems, data models, or reports based on a location of a client computer employed by one or more users, wherein the one or more features include one or more of a time zone, a language, a financial currency, a calendar format, a local holiday, a local weather condition, or a culturally sensitive image.
Schepis teaches for one or more locations in the one or more types of visualizations, providing separate pin information that includes an association of a level of granularity for displaying at least one annotation that is associated with at least one data object value at a location in the one or more types of visualizations (see col 11, lines 50-67; the system can utilize rules associated with the metadata to permit various users to see particular metadata granularities).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the visualization system of Mui in view of Dettinger, McLachlan, and Kuntz by implements means to allow for 
Mui in view of Dettinger, McLachlan, Kuntz, and Schepis teach employing a selection of the annotation indicator at a location in the selected visualization to enable access to the level of granularity for a display of one or more annotations associated with the one or more data object values based on the pin information associated with the location in the selected visualizations (see Schepis, see col 11, lines 50-67; see Dettinger, paragraphs [0032] and [0053]; see Mui, col 12, lines 55-63; the system can utilize rules associated with the metadata to permit various users to see particular metadata granularities where the use can select an annotation indicator to be shown the corresponding annotation).
Mui in view of Dettinger, McLachlan, Kuntz, and Schepis do not appear to explicitly teach employing geolocation information provided by a global positioning system (GPS) device to modify one or more features that are provided to improve understanding of the visualization and one or more of databases, user interfaces, internal processes, file systems, data models, or reports based on a location of a client computer employed by one or more users, wherein the one or more features include one or more of a time zone, a language, a financial currency, a calendar format, a local holiday, a local weather condition, or a culturally sensitive image.
Purpus teaches employing geolocation information provided by a global positioning system (GPS) device to modify one or more features that are provided to improve understanding of the visualization and one or more of databases, user interfaces, internal processes, file systems, data models, or reports based on a location of a client computer employed by one or more users, wherein the one or more features include one or more of a time zone, a language, a financial currency, a calendar format, a local holiday, a local weather condition, or a culturally sensitive image (see col 14, lines 38-50; the system can utilize geolocation features based on GPS for the user-interface that is presented to the user).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the visualization system of Mui in view of Dettinger, McLachlan, Kuntz, and Schepis by employing geolocation information as taught by Purpus in order to be able to provide means to utilize geolocation information to present information on the user-interface in a manner that allows for information that is more appropriate for the user’s location to be presented to the user, such as displaying time information in the user’s time zone or displaying information in the language associated with the user’s geolocation.
Mui in view of Dettinger, McLachlan, Kuntz, and Schepis teach employing geolocation information provided by a global positioning system (GPS) device to modify one or more features that are provided to improve understanding of the visualization and one or more of databases, user interfaces, internal processes, file systems, data models, or reports based on a location of a client computer employed by one or more users, wherein the one or more features include one or more of a time zone, a 

With regard to claim 2, Mui in view of Dettinger, McLachlan, Kuntz, Schepis, and Purpus instantiating a modeling engine to perform actions, including: generating a data model based on a plurality of allocation rules and a plurality of data objects; providing the data model and values of the plurality of data objects to the visualization engine for use in generating a visualization of the data model for display (see McLachlan, paragraphs [0074] and [0081]; the system can generate a data model based on the allocation rules and data objects and have means to generate a visualization of the data model),
wherein the visualization engine employs each annotation metadata associated with the plurality of data objects' values to determine whether to include one or more annotation indicators in the visualization (see Dettinger, paragraph [0045]; see Mui, col 10, lines 23-39; see col 7, lines 24-48 and col 6, lines 60-64; the system can display a type of visualization that employs particular data object values and the system can determine from the annotation metadata if the annotation is associated and permitted to be viewed for the selected visualization type where the system will provide annotation indicators in the visualization to allow a user access to the annotations).

With regard to claim 3, Mui in view of Dettinger, McLachlan, Kuntz, and Schepis teach wherein the annotation engine performs further actions, comprising: receiving separate pin information for the one or more annotations (see Dettinger, paragraph [0053]; the system can have pin/point information for the annotations);  and associating pin information with the annotation, wherein the pin information includes one or more of user roles, approved types of visualizations, time period for access to the annotation, user permissions, and level of granularity for access to associated data object values (see Dettinger, paragraph [0053] and Mui, col 7, lines 24-48 and col 6, lines 60-64; the system can associate the pin/point with the annotation and the system can identify the type of visualization that is approved/associated with the annotation).

With regard to claim 4, Mui in view of Dettinger, McLachlan, Kuntz, and Schepis teach wherein the annotation engine performs further actions, comprising: precomputing one or more queries for one or more data object values that are associated with the one or more annotations included with the displayed visualization (see Mui, col 5, lines 41-46; the system can precompute one or more queries for data object values and the system, upon a request, can identify those queries).

With regard to claim 5, Mui in view of Dettinger, McLachlan, Kuntz, and Schepis teach wherein the visualization engine performs further actions, comprising: employing one annotation indicator to reference a grouping of a plurality of annotations associated 

With regard to claim 6, Mui in view of Dettinger, McLachlan, Kuntz, and Schepis teach wherein the annotation engine performs further actions, comprising: providing filtering of one more queries of one or more annotations that are associated with one or more annotation indicators included with the displayed visualization, wherein the filtering includes one or more of data object class, data object type, time stamp, annotation type, author, permission, role, visualization type, or annotation link (see Mui, col 7, lines 24-33 and col 8, lines 31-63; the system can provide filtering of queries of annotations by filtering annotations based on author and by annotations that are associated with the report/visualization type).

With regard to claim 7, Mui in view of Dettinger, McLachlan, Kuntz, and Schepis teach wherein each annotation is persistently stored in a table that includes one or more of a category, row, column, note (text of annotation), pin information or ID value (see Mui, col 7, lines 34-38; the annotation records that are stored include the annotation text/content).

With regard to claim 8, Mui in view of Dettinger, McLachlan, Kuntz, and Schepis teach wherein the selection of the type of visualization further includes one or more queries or graphs of queries for one or more data object values associated with the one or more annotations, and wherein the annotation metadata affirms use of the one or more annotations based on the one or more queries or graphs of queries (see Mui, col 

With regard to claim 9, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claims 10-16, these claims are substantially similar to claims 3-8 and are rejected for similar reasons as discussed above.

With regard to claim 17, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claims 18-24, these claims are substantially similar to claims 3-8 and are rejected for similar reasons as discussed above.

With regard to claim 25, this claim is substantially similar to claim 1 and is rejected for similar reasons as discussed above.

With regard to claims 26-30, these claims are substantially similar to claims 2-4, 8, and 6 respectively and are rejected for similar reasons as discussed above.

Response to Arguments
Applicant's arguments (see the last paragraph on page 15 through the last paragraph on page 17) with respect to the rejection(s) of claim(s) under 35 USC 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of McLachlan.  As shown in the 35 USC 103 rejections, the combination of the cited prior art references teach the claim limitations where McLachlan illustrates the underlying data model from which the users that utilize Mui’s annotation system can provide annotations to as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S SOMERS whose telephone number is (571)270-3567.  The examiner can normally be reached on M-F 11-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 5712701006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/MARC S SOMERS/           Primary Examiner, Art Unit 2159                                                                                                                                                                                             	4/9/2021